DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,239,137 (Zhou). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Zhou teaches in claim 1 a driver board assembly, comprising: a first substrate having a first surface and an opposite second surface, at least one jet impingement assembly formed on the first surface of the first substrate, the at least one jet impingement assembly includes an impingement receiving portion and a plurality of fluid microchannels that extend radially from the impingement receiving portion along the first surface; a second substrate having a first substrate surface and a second substrate surface opposite the first substrate surface and the second substrate surface has a recess; a plurality of receiving contours etched within the first surface of the first substrate; one or more power device assemblies bonded into the recess of the second substrate surface of the second substrate; and a cooling manifold having a first cooling surface and an opposite second cooling surface and a cavity that extends within the first cooling surface and the cavity of the first cooling surface receives at least a portion of the first substrate and the at least one jet impingement assembly.
Claims 2-9 are rejected for being dependent on claim 1.

Regarding claim 10, Zhou teaches in claim 11 a method of manufacturing a driver board assembly, the method comprising: forming a first substrate with at least one jet impingement assembly on a first surface of the first substrate, the at least one jet impingement assembly includes an impingement receiving portion and a plurality of fluid microchannels that extend radially from the impingement receiving portion; positioning a second substrate onto a second surface of the first substrate, wherein the second surface is opposite the first surface of the first substrate; etching the first surface of the first substrate to form a plurality of receiving contours within the first surface of the first substrate; positioning one or more power device assemblies onto the second substrate; forming a cooling manifold having a first cooling surface and an opposite second cooling surface, a cavity extends within the first cooling surface; and positioning the first cooling surface of the cooling manifold to the first surface such that the first cooling surface is fluidly coupled within the plurality of receiving contours within the first surface of the first substrate.
Claims 12-20 are rejected for being dependent on claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/
Primary Examiner, Art Unit 2894